COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


THOMAS WILSON
                                            MEMORANDUM OPINION *
v.   Record No. 1839-99-4                       PER CURIAM
                                             FEBRUARY 8, 2000
ALEXANDRIA DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald M. Haddock, Judge

            (Janell M. Wolfe; Law Office of Janell M.
            Wolfe, on brief), for appellant. Appellant
            submitting on brief.

            (Philip G. Sunderland, City Attorney; Jill R.
            Applebaum, Assistant City Attorney; Office of
            the City Attorney, on brief), for appellee.
            Appellee submitting on brief.


     Thomas Wilson appeals the decision of the circuit court

terminating his parental rights to his daughter.   Wilson contends

that the trial court erred in finding that the Alexandria Division

of Social Services (DSS) presented clear and convincing evidence

sufficient to meet the statutory requirements for termination of

his parental rights under Code § 16.1-283(B) and (C)(2).      Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we affirm the decision

of the trial court.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
      On appeal, under familiar principles, we view the evidence

and all reasonable inferences in the light most favorable to

DSS, the party prevailing below.    See Martin v. Pittsylvania

County Dep't of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986).   "Where, as here, the court hears the evidence ore tenus,

its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to

support it."   Id.   "In matters of a child's welfare, trial

courts are vested with broad discretion in making the decisions

necessary to guard and to foster a child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991) (citations omitted).

           When addressing matters concerning a child,
           including the termination of a parent's
           residual parental rights, the paramount
           consideration of a trial court is the
           child's best interests. On review, "[a]
           trial court is presumed to have thoroughly
           weighed all the evidence, considered the
           statutory requirements, and made its
           determination based on the child's best
           interests."

Id.

      The record demonstrates that Wilson had a history of alcohol

abuse and domestic violence convictions.   On the day the child was

placed in foster care in March 1997, Wilson was incarcerated for

an assault and battery of the mother in 1996. 1   An officer from


      1
       The mother, Erica Wilson, suffered a mental health crisis
that day and was hospitalized. The mother's parental rights were
also terminated.

                                - 2 -
the Alexandria police domestic violence unit testified that Wilson

was identified as a repeat domestic violence offender and that he

had been convicted six times for violence against the mother.

Five of those incidents occurred between May 1996 and May 1998.

DSS presented evidence that it encouraged Wilson and the mother to

participate in couples counseling prior to the child's removal.

Wilson received alcohol and substance abuse counseling in prison.

While DSS referred Wilson for additional substance abuse

evaluation and treatment, Wilson participated sporadically and did

not complete treatment.

                          Code § 16.1-283(B)

     The trial court ruled that DSS presented clear and

convincing evidence sufficient to meet the statutory

requirements of Code § 16.1-283(B).     Under that section, the

parental rights of a parent of a child found to be neglected or

abused may be terminated if the trial court finds that the

neglect suffered by the child "presented a serious and

substantial threat to his life, health or development" and that,

notwithstanding appropriate rehabilitative efforts made by the

agencies, "[i]t is not reasonably likely that the conditions

which resulted in such neglect or abuse can be substantially

corrected or eliminated so as to allow the child's safe return

to his parent . . . within a reasonable period of time."    Code

§ 16.1-283(B)(1) and (2).    It is prima facie evidence of the



                                - 3 -
conditions set out in Code § 16.1-283(B)(2) if there is evidence

that

            b. The parent or parents have habitually
            abused or are addicted to intoxicating
            liquors, narcotics or other dangerous drugs
            to the extent that proper parental ability
            has been seriously impaired and the parent,
            without good cause, has not responded to or
            followed through with recommended and
            available treatment which could have
            improved the capacity for adequate parental
            functioning; or

            c. The parent or parents, without good
            cause, have not responded to or followed
            through with appropriate, available and
            reasonable rehabilitative efforts on the
            part of social, medical, mental health or
            other rehabilitative agencies designed to
            reduce, eliminate or prevent the neglect or
            abuse of the child.

Code § 16.1-283(B)(2).

       Evidence supports the trial court's finding.   Despite the

services provided to Wilson and the mother, there was no

indication that the underlying problems of substance abuse and

domestic violence were substantially corrected or eliminated.

DSS referred Wilson three different times for counseling, but

Wilson failed to complete treatment.    He participated in several

months of substance abuse counseling, but demonstrated no change

in his pattern of alcohol abuse.   The evidence supported the

conclusion of the trial court that Wilson failed to respond to

the services offered.




                                - 4 -
                       Code § 16.1-283(C)(2)

     The trial court also found DSS presented sufficient

evidence to satisfy the requirements of Code § 16.1-283(C)(2).

That section provides that a parent's rights to a child placed

in foster care may be terminated if the court finds by clear and

convincing evidence that it is in the child's best interests and

that the parent "without good cause, [has] been unwilling or

unable within a reasonable period of time not to exceed twelve

months from the date the child was placed in foster care to

remedy substantially the conditions which led to or required

continuation of the child's foster care placement" despite the

agencies' efforts to provide rehabilitative services.   Id.    It

is prima facie evidence of this condition if the parent failed

to make "substantial progress . . . in accordance with [his]

obligations under and within the time limits or goals set forth"

in an agreed foster care plan.     Id.

     Evidence also supports the trial court's finding under this

section.   Despite the services provided, Wilson failed to meet

his obligations under the foster care plan, including, among

other requirements, that he "demonstrate sustainable change in

. . . substance abusing behavior," maintain stable housing,

"refrain from activities that lead to incarceration," and

"demonstrate improvement in the quality of [the parents']

relationship, including desisting from domestic violence."    He

continued to demonstrate the same patterns of substance abuse,

                                 - 5 -
anger, and domestic violence that caused the child's initial

abuse and neglect.

     The evidence supports the finding of the trial court that

DSS presented clear and convincing evidence satisfying the

statutory requirements of Code § 16.1-283 and proving that it

was in the best interests of the child to terminate Wilson's

parental rights.   Accordingly, the decision of the circuit court

is affirmed.

                                                        Affirmed.




                               - 6 -